Case 8:21-cv-00049-JAK-RAO Document 35 Filed 04/06/21 Page 1 of 4 Page ID #:272




   1   LAWRENCE M. HADLEY - State Bar No. 157,728
       lhadley@glaserweil.com
   2   STEPHEN E. UNDERWOOD - State Bar No. 320,303
       sunderwood@glaserweil.com
   3   GLASER WEIL FINK HOWARD
         AVCHEN & SHAPIRO LLP
   4   10250 Constellation Boulevard, 19th Floor
       Los Angeles, California 90067
   5   Telephone: (310) 553-3000
       Facsimile: (310) 556-2920
   6
       Attorneys for Plaintiff
   7   Core Optical Technologies, LLC
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10                                   WESTERN DIVISION
  11    CORE OPTICAL TECHNOLOGIES,                CASE NO: 8:21-cv-00049-JAK-RAO
        LLC,
  12
                          Plaintiff,              STIPULATION FOR STAY OF
  13                                              PROCEEDINGS AGAINST ADVA
        v.                                        CUSTOMER DEFENDANTS
  14
        AMAZON.COM, INC., a Delaware
  15    corporation, CENTURYLINK, INC., a
        Louisiana corporation, and DOES 1-10,
  16
                          Defendants.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                   STIPULATION FOR PARTIAL STAY AS TO ADVA CUSTOMER DEFENDANTS

       1989171.1
Case 8:21-cv-00049-JAK-RAO Document 35 Filed 04/06/21 Page 2 of 4 Page ID #:273




   1           Plaintiff Core Optical Technologies, LLC (“Core”) and Defendants
   2   Amazon.com, Inc. (“Amazon”) and CenturyLink, Inc. (“CenturyLink”) (together, the
   3   “ADVA Customer Defendants”) (collectively, “the Parties”) hereby stipulate to, and
   4   request, a partial stay of the proceedings in this case. The Parties believe that the
   5   requested stay will advance judicial economy, by minimizing the use of resources on
   6   this case while the underlying case between Core and ADVA (C.D. Cal. Case No. 20-
   7   cv-01463 (“the ADVA case”)) proceeds on the ADVA Accused Instrumentalities.
   8   I.      BACKGROUND
   9           On August 6, 2020, Core sued ADVA for infringement of certain method
  10   claims of Core’s U.S. Pat. No. 6,782,211 (“the ‘211 patent”). ADVA contends that its
  11   liability for infringement of the ‘211 patent may be de minimis, or otherwise limited,
  12   because the asserted claims are all method claims—which are infringed by practicing
  13   the asserted methods—but the primary end-users of the Accused Instrumentalities are
  14   ADVA’s customers. While Core disputes ADVA’s premise (and while ADVA and
  15   the Customer Defendants dispute that there is any liability), to ensure that Core is
  16   fully compensated for the scope of any infringement that may be found, Core sued the
  17   Customer Defendants, who are major end-users of ADVA’s accused equipment.
  18           Core brought the instant case against the ADVA Customer Defendants on
  19   January 11, 2021. Subsequently, Core and the ADVA Customer Defendants have
  20   discussed whether this case should be stayed, in order to promote judicial economy
  21   and conserve resources, while the underlying ADVA case proceeds. The Parties have
  22   agreed to such a stay, which they now request.
  23   II.     REQUEST FOR STAY
  24           The Parties hereby request that all proceedings between them in this case be
  25   STAYED, and that the Parties be ordered to meet and confer and to jointly report to
  26   the Court regarding continuation of the stay and requested duration of the stay on or
  27   before the earlier of (i) March 30, 2022; or (ii) two weeks before the final pre-trial
  28   conference in the ADVA case. The Parties believe that such a stay is appropriate to
                                                  1
                    STIPULATION FOR PARTIAL STAY AS TO ADVA CUSTOMER DEFENDANTS
       1989171.1
Case 8:21-cv-00049-JAK-RAO Document 35 Filed 04/06/21 Page 3 of 4 Page ID #:274




   1   conserve judicial and party resources while the ADVA case proceeds at least through
   2   discovery, claim construction, and dispositive motions. ADVA believes that a stay
   3   through trial is more appropriate. Core accuses the ADVA Customer Defendants of
   4   infringing the patent-in-suit based on their purchase and use of ADVA’s Accused
   5   Instrumentalities. Resolution of certain issues in the ADVA case could potentially
   6   streamline issues in this ADVA customer case. Thus, the Parties believe it is
   7   reasonable for the Court to stay proceedings between them at least until the earlier of
   8   one-year or the pre-trial conference in the underlying ADVA case.
   9           The Parties further agree that, notwithstanding the stay, Core may serve the
  10   ADVA Customer Defendants with a subpoena pursuant to Federal Rule of Civil
  11   Procedure 45. By entering into this stipulation for a stay, the ADVA Customer
  12   Defendants are not waiving their right to otherwise object to the subpoenas, except
  13   that the entry of this stay shall not be used as a basis to refuse or object to the
  14   subpoena requests.
  15           WHEREFORE, the Parties respectfully request that their requested stay be
  16   entered, and that proceedings between Core and the ADVA Customer Defendants,
  17   except as to any proceedings under Rule 45, be STAYED, and that the Parties be
  18   ordered to meet and confer and to jointly report to the Court regarding continuation of
  19   the stay and requested duration of the stay on or before the earlier of: (i) March 30,
  20   2022; or (ii) two weeks before the final pre-trial conference in the ADVA case.
  21

  22    DATED: April 6, 2021                    GLASER WEIL FINK HOWARD
                                                 AVCHEN & SHAPIRO LLP
  23

  24
                                                By: /s/Lawrence Hadley
  25                                                LAWRENCE M. HADLEY
  26                                                STEPHEN E. UNDERWOOD
                                                    Attorneys for Plaintiff
  27                                                Core Optical Technologies, LLC
  28

                                                  2
                    STIPULATION FOR PARTIAL STAY AS TO ADVA CUSTOMER DEFENDANTS
       1989171.1
Case 8:21-cv-00049-JAK-RAO Document 35 Filed 04/06/21 Page 4 of 4 Page ID #:275




   1     DATED: April 6, 2021
                                            FENWICK & WEST LLP
   2

   3
                                            By: /s/ J. David Hadden
                                                  J. David Hadden
   4                                              Saina Shamilov
   5                                              Todd R. Gregorian
                                                  Eric Young
   6                                              Attorneys for Defendant
   7                                              Amazon.com, Inc.

   8
        DATED: April 6, 2021
   9                                        By: /s/ Marcy M. Heronimus
                                                Marcy M. Heronimus
  10                                            Attorney for Defendant
                                                  CenturyLink, Inc.
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 3
                   STIPULATION FOR PARTIAL STAY AS TO ADVA CUSTOMER DEFENDANTS
       1989171.1
